Case 0:18-cv-62395-FAM Document 60 Entered on FLSD Docket 10/14/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                   Fort Lauderdale Division
                            Case Number: 18-62395-CIV-MORENO

   ALEXANDER PODZEMELNYY,

                  Plaintiff,
   vs.

   PROLOG CORP., VOLODYMYR
   HENDRIK, and NATALIYA HENDRIK,

               Defendants.
  _________________________________________/
   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
  AND ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF'S MOTION
            FOR FINAL DEFAULT JUDGMENT AGAINST PROLOG CORP

         THE MATTER was referred to the Honorable Jared M. Strauss, United States Magistrate
  Judge, for a Report and Recommendation on Plaintiff's Motion for Final Default Judgment Against
  Prolog Corp, filed on March 31, 2020. (D.E. 12, 53). The Magistrate Judge filed a Report and
  Recommendation (D.E. 58) on April 20, 2020. To date, neither party has filed objections to the
  Report and Recommendation, and the time do so has passed. The Court has reviewed the entire
  file and record, and being otherwise fully advised in the premises, it is
         ADJUDGED that United States Magistrate Judge Jared M. Strauss’s Report and
  Recommendation is AFFIRMED and ADOPTED. Accordingly, it is
         ADJUDGED that Plaintiff's Motion for Final Default Judgment Against Prolog Corp (D.E.
  57) is GRANTED IN PART AND DENIED IN PART, as provided in Judge Strauss’ well-
  reasoned report. The Court shall enter default final judgment in favor of Plaintiff against Defendant
  Prolog Corporation by separate order and in accordance with Judge’s Strauss’ Report and
  Recommendation.
         DONE AND ORDERED in Chambers at Miami, Florida, this 14th of October 2020.



                                        ______________________________________
                                              FEDERICO A. MORENO
                                              UNITED STATES DISTRICT JUDGE
Case 0:18-cv-62395-FAM Document 60 Entered on FLSD Docket 10/14/2020 Page 2 of 2




  Copies furnished to:
  United States Magistrate Judge Jared M. Strauss
  Counsel of Record




                                                2
